In a support proceeding, the petitioner wife appeals from an order of protection of the Family Court, Kings County, dated May 31, 1968, which directed her not to harass the respondent husband at a store at which he is employed. Order affirmed, without costs. The record established that respondent was employed at night at a department store; that petitioner had harassed him at the store by coming there ostensibly to shop but actually to question other employees about him; that she came to the store more often than was necessary for her shopping and remained there longer than necessary; and that she also made frequent telephone calls to him at the store. On this showing, the Family Court issued a protective order directing appellant not to come to the store except to make purchases, not to question any store employee about respondent’s employment or presence in the store, not to remain in the store for an unreasonably long time, not to make repeated visits to the store, and not to do any act to harass respondent. In our opinion there is ample authority for such order in section 446 of the Family Court Act; and the facts in this *1036record justified its issuance. Christ, Acting P. J., Rabin, Munder, Martuscello and Benjamin, JJ., concur. '